Citation Nr: 0116007	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  00-11 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran had active service with an honorable discharge 
from September 1972 to December 1975.

This matter comes before the Board of Veterans' Appeals on an 
appeal from a November 1999 rating decision by the Portland, 
Oregon, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
January 2000, and a statement of the case was issued in March 
2000.  A substantive appeal was filed in May 2000.  The 
veteran requested a Board hearing at the RO, but failed to 
report for a scheduled hearing.


REMAND

The denial of service connection by the RO was based upon a 
finding that claimed stressors were not verified by the U.S. 
Armed Services Center for Research of Unit Records (USASCRUR) 
in response to a request by the RO.  The veteran had 
initially reported experiences in dealing with prisoners and 
coming under enemy fire aboard a ship as his stressors. 

However, in a March 2000 Statement in Support of Claim (VA 
Form 21-4138), the veteran set forth the details of another 
claimed stressor.  Specifically, he reported that in 1974 he 
was on security watch on the U.S.S. Anchorage when he 
confronted a serviceman who was "inhaling naptha from a 
rag."  The veteran reported that after he confronted the 
serviceman, the other individual almost threw him overboard.  
The veteran further reported that disciplinary proceedings 
were initiated and the other serviceman was discharged.  The 
veteran claims that this incident "haunts" him to this day.   

It does not appear that an attempt has been made to verify 
this additional claimed stressor.  It appears that the RO 
informed the veteran in a supplemental statement of the case 
that a complete name and exact date were necessary.  However, 
it appears that the veteran has furnished the year and the 
surname name of the individual involved in the incident as 
well as the name of the ship.  The Board is of the opinion 
that if the claimed incident with disciplinary proceedings 
did in fact take place on the named ship during 1974, then 
verification using only the surname of the other serviceman 
should be possible.  Appropriate action to attempt to verify 
this stressor is necessary before the Board may properly 
proceed with appellate review.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should review the claims 
file and undertake any necessary 
actions to comply with the 
notice/assistance provisions of the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

2.  The RO should contact the National 
Personnel Records Center (NPRC) and 
USASCRUR and attempt to verify through 
daily logs, personnel records, and 
other appropriate records that the 
claimed incident aboard the U.S.S. 
Anchorage in 1974.  Copies of any 
documentation regarding the details of 
the claimed incident and showing the 
veteran's involvement, including any 
incident report and/or disciplinary 
proceedings against the other 
serviceman involved, should be obtained 
and associated with the claims file. 

3.  If, and only if, the claimed 
stressor is verified, the veteran 
should be afforded a special VA 
psychiatric examination, to include 
psychological testing, to determine 
whether he suffers from PTSD and, if 
so, whether it is due to the verified 
stressor.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
any such examination.  A detailed 
rationale for any opinion(s) expressed 
would be helpful and is hereby 
requested.

4.  After completion of the above, the 
RO should review the expanded record 
and determine whether the benefit 
sought can be granted.  If the claim 
remains denied, then the veteran and 
his representative should be furnished 
an appropriate supplemental statement 
of the case and be afforded an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


